Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 1 of 37 PageID #: 788




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


  HENRY RODRIGUE, JR.                         CASE NO. 6:20-CV-00032

  VERSUS                                      JUDGE ROBERT R. SUMMERHAYS

  PTS MANAGEMENT GROUP, LLC                   MAGISTRATE JUDGE WHITEHURST


                                   MEMORANDUM RULING

         Pending before the court is a Motion for Summary Judgment filed by Defendant Berkshire

  Production Supply Co. LLC f/k/a Production Tool Supply Co. LLC (“PTS”). [ECF No. 21] PTS

  seeks dismissal of all claims against it. PTS has also filed Objections to Plaintiff’s Exhibits

  Submitted in Opposition to Defendant’s Motion for Summary Judgment. [ECF No. 33] For the

  following reasons, PTS objections are SUSTAINED in part and OVERRULED in part. PTS’

  summary judgment motion is GRANTED in part and DENIED in part.

                                              I.
                                          BACKGROUND

         Rex Supply Company, a subsidiary of defendant PTS, hired Rodrigue as an outside sales

  consultant in March 2010. [ECF No. 29 at 6] Rex Supply sells tools and supplies to machine shops

  and Rodrigue was responsible for creating and maintaining customer accounts with machine shops

  throughout Southeast Louisiana. [Id.] During most of Rodrigue’s tenure at Rex Supply, Tom

  Wright was his supervisor. Wright started with PTS as a Vice President in 2010, and his duties

  included supervising outside sales consultants. [Id. at 6] Wright eventually was named President

  of Rex Supply. [ECF No. 29-2 at 9] Rodrigue’s sexual harassment claim is based on two incidents

  involving Wright.




                                                 1
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 2 of 37 PageID #: 789




          The first incident allegedly occurred in March 2013 at a company retreat in Lafayette,

  Louisiana. [ECF No. 29 at 7] Rodrigue and other retreat participants were staying at the Lafayette

  DoubleTree Hotel. [ECF No. 29-1 at 12] In his deposition, Rodrigue testified that Wright and a

  customer (Tim Newton) were sitting at the hotel bar. [Id. at 12] Wright called to Rodrigue as he

  was walking through the hotel lobby and asked him to join Wright and Newton for a drink at the

  bar. [Id.] Rodrigue testified that he did not feel like drinking but replied that “I’m going to drink

  one and then I’m going to go up to my room.” [Id.] Rodrigue testified that, after he was served a

  drink, Wright stood up and kissed him on the right side of his face near his mouth. [Id.] According

  to Rodrigue, the kiss “didn’t quite touch my lip.” [Id. at 16] Rodrigue testified that he turned around

  and the following exchange occurred:

          But one thing he did say when he -- like when I turned around, what got me so irate,
          when he was standing up -- when I -- when I turned around from facing the wall to
          face him, he said, “There ain’t nothing wrong with exploring your inner
          feelings sometimes,” and that’s when I -- I got angry. I gave him a look. Actually,
          my reaction was leaning back and that’s why he kind of threw his hands up and
          said, “Oh, no, no, no,” and he says, “We’ve been drinking all day, we played
          golf, we got to go.” And I just watched them walk away.

  [Id. at 13] (emphasis added). Rodrigue testified that “I remember saying to myself, ‘Man, did he

  just ruin my career.’ You know, I don’t know how to explain it.” [Id.] Wright, on the other hand,

  denies that he ever kissed Rodrigue.1 Rodrigue did not file a complaint or otherwise report this

  incident until after the second incident in 2018. [ECF No. 29 at 10] Rodrigue explained that he did

  not report the first incident to PTS’ human resources department out of fear that an HR complaint

  would adversely impact his career. [Id. at 8]




  1
    Wright Declaration, Exhibit I to Defendants’ Motion for Summary Judgment [ECF No. 21-10 at ¶¶ 5-6].
  In his declaration, Wright states that “Rodrigue’s allegation completely shocked me because I have never
  kissed a man and I am not homosexual or bi-sexual.” [Id. at ¶ 5]. There is no testimony or witness statement
  in the record from Newton or anyone else who may have witnessed the incident.


                                                 Page 2 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 3 of 37 PageID #: 790




         Rodrigue testified that there were no further incidents of sexual harassment—verbal or

  physical—by Wright until 2018. [ECF No. 29-1 at 13-14] Rodrigue continued to work under

  Wright’s supervision after the 2013 incident and, from 2013 to 2018, Rodrigue testified that he

  excelled as a PTS salesperson and received positive performance reviews. [ECF No. 29-4 at 1-3]

  He asserts that Wright interrupted a group meeting at a sales seminar to recognize Rodrigue’s

  accomplishments during 2017. [Id.] Rodrigue further testified that Wright promised him a “six-

  figure salary” if Rodrigue could close a major sale with Hunting Energy Services, Inc. in New

  Iberia (“Hunting New Iberia”). [Id.] Rodrigue asserts that he “regularly outperformed many of

  [his] colleagues” for eight years and that, in light of his performance and to retain him, PTS

  modified his pay structure to a “guaranteed commission and an additional commission” in addition

  to salary. [ECF No. 29-4 at 1]

         The second incident involving Wright occurred at a company retreat in March 2018 at the

  bar of the same hotel (the Lafayette DoubleTree Hotel) where the 2013 incident occurred.

  Rodrigue testified that he was “sitting in the lobby with Carl Murray, Jonathan Banks, a couple of

  guys—one guy from Kosto Steel and two guys from Lenox Bank Saw companies.” [ECF No. 29-

  1 at 14] Wright was also present and, according to Rodrigue, Wright “could barely talk, barely

  walk he was so drunk.” [Id.] Rodrigue explained that he was not feeling well because he had food

  lodged in his esophagus. [Id.] He decided to order a shot of alcohol from the bar to see if that

  would help. [Id.] Rodrigue then informed the group that he was “still hurting” and “may have to

  leave if this keeps hurting.” [Id.] At this point, Rodrigue’s summary judgment declaration and his

  deposition testimony characterize the ensuing incident differently. Rodrigue states in his

  declaration that “[w]hen I got up to leave, without consent, Mr. Wright entered my personal space

  and kissed me on both cheeks to say goodbye.” [ECF No. 29-4 at ¶ 27] Rodrigue then left the bar




                                            Page 3 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 4 of 37 PageID #: 791




  area, and before he could “fully depart the hotel lobby, Mr. Wright forced himself in front of

  [Rodrigue] and stated, ‘It’s all good’ and kissed [him] directly in the area of [his] mouth.” [Id. at

  ¶ 30] Rodrigue’s deposition testimony appears to describe only one kiss and a response by Wright

  when Rodrigue stated that he could not go out to dinner with the group:

         [E]verybody turned away to leave except Tom Wright, he came back towards me.
         And he shook my hand with his right hand, he says, “That’s all right, Beaver.
         It’s all good,” and he jumped up and kissed me on the mouth, on the right side
         time, and I just -- I jerked back, put my head down, and boy, he took off. And I
         look -- “Not again.” Man, I just took off for the elevators and everything, you know.
         I was like “I got you,” you know, “I got you on camera now.”

  [ECF No. 29-1 at 14] When asked to clarify the location of the kiss, Rodrigue testified that Wright

  touched the right corner of his mouth but it was not “a full frontal lip lock—kiss … on the lips.”

  [Id. at 16] Rodrigue then left the lobby and there are no allegations or evidence of any further

  harassment—physical or verbal—by Wright toward Rodrigue.

         As with the 2013 incident, Rodrigue did not immediately report Wright’s March 2018

  conduct to defendants PTS and Rex Supply, nor did he immediately file a formal complaint.

  Rodrigue testified that he secured a new agreement with Hunting New Iberia in April 2018. [ECF

  No. 29 at 9] On April 26, 2018, Rodrigue sent an e-mail to Wright and Mitch Bair (PTS’ Chief

  Executive Officer at the time) stating “[a]t the beginning of last year, you said [corporate] said that

  when [w]e got this agreement signed I would receive the [s]ix digit salary we always talked about.”

  [ECF No. 21-8 at 2] At the time, Rodrigue’s yearly earnings were approximately $66,000. [ECF

  No. 21 at 17] Wright responded to Rodrigue’s e-mail, stating that “I did not promise you a six

  figure salary upon execution of the Hunting (New Iberia) vending contract or under any other

  parameters at any time or in any way.” [ECF No. 21-9 at 2] Wright further added that Rodrigue’s

  pay was “very much in line with the total sales and resulting gross profit the territory generates.”

  [Id.] But Wright also acknowledged Rodrigue’s efforts:



                                              Page 4 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 5 of 37 PageID #: 792




          We do appreciate the good and hard work you have done toward securing business
          with all the Hunting facilities and elsewhere in your territory. We do understand
          that your efforts were essential in securing the business at the plant in Houma, and
          subsequently in Houston and New Iberia.

  [Id.]

          In June 2018, Rodrigue filed a formal complaint with PTS’ human resources department

  reporting the 2013 and 2018 incidents with Wright. [ECF No. 21 at 9] The e-mail Rodrigue sent

  to human resources alleged that he felt he was being treated unfairly and being retaliated against

  because he did not participate in Wright’s sexual advances. [ECF No. 21-11 at 3] He also

  mentioned a phone call he received from Wright to discuss the e-mail exchange about Rodrigue’s

  request for a raise. [Id.] The e-mailed complaint asserted sexual harassment and retaliation but did

  not explicitly seek an increase in Rodrigue’s salary. [Id.]

          Heather Hancock, the Human Resources Manager of Berkshire Production Supply LLC,

  investigated Rodrigue’s complaint. [ECF No. 21-7 at 2] She spoke to Rodrigue about his alleged

  encounter with Wright and discussed his claim that he had been promised a “six-figure salary.”

  [Id.] Wright was also replaced as Rodrigue’s supervisor by another corporate officer, Dave

  Conger. [Id. at 5] As part of her investigation, Hancock reviewed Rodrigue’s performance, his

  compensation relative to his performance, and compared these numbers to those of other PTS

  salespeople.2 [Id. at 3-5] Hancock interviewed Rodrigue, Wright, and two other PTS employees

  who were present at the 2018 retreat, and allegedly found no evidence to corroborate Rodrigue’s

  allegation that Wright sexually harassed him at the retreat. [Id. at 5] Hancock and Mitch Bair met

  with Rodrigue to discuss the results of her investigation, including her conclusion that Rodrigue’s

  pay was more than he would have received under a traditional commission structure. [Id. at 5]



  2
   Hancock further stated that only Bair could grant mid-year raises, suggesting she interpreted Rodrigue’s
  sexual harassment complaint to also request a mid-year raise. [Id. at 6].


                                               Page 5 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 6 of 37 PageID #: 793




          Starting in July 2018, Conger began to hold regular meetings with Rodrigue because,

  according to Conger, “Rodrigue had not made any sales to 44 of Rodrigue's assigned accounts and

  five accounts made up over 90% of Rodrigue's total sales.” [ECF No. 21-3 at ¶ 3]. Rodrigue,

  however, testified that PTS attempted to undermine his work performance after he filed the

  complaint with human resources, and that the company’s actions “made it impossible for [him] to

  succeed at his job.” [ECF No. 29 at 10] Rodrigue alleges that PTS could control the prices of

  products sold to individual customers, and that the company tried to undermine him by increasing

  the price of products sold to his customers. [Id.] For example, Rodrigue alleges that PTS raised

  the prices on products Rodrigue had been selling to Hunting Energy Services, Inc. in Bourg,

  Louisiana (“Hunting Bourg”), and to Houma Valve Service in Houma, Louisiana, to the point that

  the customers bought the products from competitors. [ECF No. 29 at 10] Rodrigue states that he

  had been doing business with these companies for at least seven years. [Id.]3

          In October 2018, Rodrigue filed a formal complaint against PTS with the Louisiana

  Commission on Human Rights and the Equal Employment Opportunity Commission (“EEOC”).

  [Id. at 11] In that complaint, Rodrigue asserts sex discrimination and retaliation based on (1) the

  2013 and 2018 incidents involving Wright at the Lafayette DoubleTree Hotel, (2) PTS’ failure to

  honor Wright’s promise of a six-figure salary,4 (3) Rodrigue’s failure to receive any salary

  increases for eight years, and (4) Rodrigue’s loss of key sales accounts. [ECF No. 21-14 at 2-3]

  Rodrigue asserts that he received his first negative performance review shortly after he filed the



  3
    Richard Williams, the facility manufacturing manager for Hunting Bourg, states in a declaration that
  Rodrigue told him about the complaint that he filed with PTS and that PTS raised the cost of items it sold
  to Hunting Bourg not long after Rodrigue filed the complaint. ([ECF No. 29-5 at ¶¶ 11-13]). Hunting Bourg
  began purchasing products from one of PTS’ competitors as a result of the price increases. [Id.] This
  declaration, however, is subject to an objection by PTS that is considered below.
  4
    The EEOC charge alleges that Wright promised a raise in return for business with “the Trenchless Division
  (New Iberia),” which is not explained or addressed by either party. [ECF No. 21-14 at 2]


                                                Page 6 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 7 of 37 PageID #: 794




  EEOC charge—in November 2018. [ECF No. 29-4 at 5] Rodrigue alleges that the company’s

  retaliatory actions then “intensified.” [ECF No. 29 at 11]

         First, Rodrigue testified that PTS changed how it processed his restocking orders so that

  large orders were broken into multiple smaller orders. This change required him to make more

  trips to customer locations, increased the likelihood of customers running out of stock between his

  trips, and resulted in customer dissatisfaction when stock ran low. [ECF No. 29-1 at 26-27]

  Rodrigue testified that he also lost sales or vendor accounts after he filed the EEOC complaint—

  going from around eighty accounts before filing to twenty-seven afterward—and was unable to

  view his accounts on the computer system for “about three or four months” after he filed the

  complaint. [Id. at 11] Rodrigue testified that, in May 2019, he attempted to acquire a prospective

  customer and provided the necessary forms to Tom Wright through Dave Conger. [Id. at 29] While

  this process normally took three to four days, the forms were not returned to the potential customer

  for approximately two months, and PTS did not acquire the customer. [Id.] He testified PTS

  showed no interest in acquiring new clients in Rodrigue’s area, and actively refused one customer’s

  attempt to open an account with PTS through Rodrigue. [Id.] Conger also transferred several of

  Rodrigue’s accounts to other employees from 2019 through 2020:

     •   “On June 24, 2019, I transferred Rodrigue's Hunting New Iberia account to Darrel Dore
         because Rodrigue lived one and one-half hours away from the Hunting New Iberia and Mr.
         Dore lived in the area;”

     •   “On September 19, 2019, one of Rodrigue's largest accounts, Veracity Machine LLC,
         requested we remove our materials from their shop and cancelled their relationship with
         the Company altogether because of Rodrigue's inadequate service level;” and

     •   “On March 24, 2020, I removed Rodrigue from the K&B Machine Works account … due
         to lack of sales.”

  [ECF No. 21-3 at ¶¶ 5-7]. Conger states that these accounts were removed from Rodrigue “solely

  for the benefit of the customer.” [Id. at ¶¶ 8] Rodrigue asserts that the company’s actions were


                                             Page 7 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 8 of 37 PageID #: 795




  calculated to undermine his sales accounts and his job performance, and ultimately to provide PTS

  with grounds to “fabricate” poor performance reviews, place Rodrigue on a performance

  improvement plan, and to ultimately terminate him. [ECF No. 29 at 10]

         Rodrigue filed suit against PTS in the 15th Judicial District Court for the Parish of

  Lafayette, asserting claims under the Louisiana Employment Discrimination Law (“LEDL”), La.

  R.S. 23:301, et seq. for discrimination based on gender and retaliation. [ECF No. 1-2 at 4-6] PTS

  removed the case to this Court based on diversity jurisdiction under 28 U.S.C. § 1332. [ECF No.

  1] PTS seeks summary judgment on all of Rodrigue’s claims.

                                             II.
                                  SUMMARY JUDGMENT STANDARD

          Summary judgment is proper if the pleadings, discovery products on file, and affidavits

  show that there is no genuine dispute as to any material fact and that the movant is entitled to

  judgment as a matter of law. Fed. R. Civ. P. 56(a). The purpose of summary judgment is to pierce

  the pleadings, to assess the proof, and to determine whether there is a genuine need for trial. See

  Matsushita Electric Industries v. Zenith Radio Corp. 475 U.S. 574, 587, 106 S. Ct. 1348, 89

  L.Ed.2d 538 (1986). Summary judgment procedure is designed to isolate and dispose of factually

  unsupported claims or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24, 106 S. Ct. 2548,

  91 L.Ed.2d 265 (1986). If the movant bears the burden of persuasion at trial on a claim or defense

  addressed in the motion for summary judgment, the movant must establish that there is no genuine

  dispute of material fact as to those claims or defenses. To satisfy this burden, the movant must

  come forward with competent summary judgment evidence conclusively establishing that no

  reasonable trier of fact could find other than for the moving party. See Calderone v. United States,

  799 F.2d 254, 259 (6th Cir.1986). To avoid summary judgment, the non-movant must then come

  forward with evidence showing that there is a genuine dispute of material fact.



                                             Page 8 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 9 of 37 PageID #: 796




         If the non-moving party has the burden of persuasion at trial with respect to an issue

  addressed in the motion for summary judgment, the moving party may satisfy its initial burden by

  either (1) demonstrating affirmatively that there is no triable issue of fact as to each element of the

  non-moving party's affirmative defenses or claims, or (2) “showing” that the non-moving party

  cannot present evidence sufficient to satisfy the essential elements of its defenses or claims and

  thus cannot meet its burden of persuasion at trial. Celotex Corp., 477 U.S. at 324–326, 106 S. Ct.

  2548. If the moving party makes a showing that there is “no evidence” to support the non-moving

  party's claims or defenses, the non-moving party must come forward with “substantial” evidence

  showing a genuine dispute of material fact with respect to each essential element of its affirmative

  defenses or claims. Id. Substantial evidence for purposes of defeating summary judgment is

  evidence sufficient to support a jury verdict in the non-movant's favor. See Anderson v. Liberty

  Lobby, Inc., 477 U.S. 242, 249–252, 106 S. Ct. 2505, 91 L.Ed.2d 202 (1986). Under this standard,

  the non-movant cannot rely on unsupported assertions or arguments but must submit sufficiently

  probative evidence supporting its claims or defenses. Even if the burden shifts to the non-moving

  party, the movant still retains the ultimate burden of persuasion on the motion for summary

  judgment. Celotex Corp., 477 U.S. at 330–331, 106 S. Ct. 2548.

         In considering a summary judgment motion, “the court must disregard all evidence

  favorable to the moving party that the jury is not required to believe and should give credence to

  the evidence favoring the nonmoving party as well as that evidence supporting the moving party

  that is uncontradicted and unimpeached.” Roberts v. Cardinal Servs., 266 F.3d 368, 373 (5th Cir.

  2001); see also Feist v. Louisiana, Dept. of Justice, Office of the Atty. Gen., 730 F.3d 450, 452 (5th

  Cir. 2013)(court must view all facts and evidence in the light most favorable to the non-moving

  party). “Credibility determinations are not part of the summary judgment analysis.” Quorum




                                              Page 9 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 10 of 37 PageID #: 797




  Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d 451, 458 (5th Cir. 2002). Rule

  56 “mandates the entry of summary judgment . . . against a party who fails to make a showing

  sufficient to establish the existence of an element essential to that party’s case, and on which that

  party will bear the burden of proof.” Patrick v. Ridge, 394 F.3d 311, 315 (5th Cir. 2004) (alterations

  in original) (quoting Celotex v. Catrett, 477 U.S. 317, 322 (1986)).

                                            III.
                          OBJECTIONS TO SUMMARY JUDGMENT EVIDENCE

         Before addressing PTS’ motion for summary judgment, the Court must address PTS’

  lengthy objections to the summary judgment evidence submitted by Rodrigue. [ECF No. 33 at 1]

                 1. Failure to Adequately Cite to Record.

         PTS first argues that Rodrigue’s citations to the summary judgment record do not comply

  with the requirements of Rule 56 of the Federal Rules of Civil Procedure. [ECF No. 33 at 3-4]

  Rule 56 provides that “a party asserting that a fact cannot be or is genuinely disputed must support

  the assertion by … citing to particular parts of materials in the record, including depositions,

  documents, electronically stored information, affidavits or declarations, stipulations (including

  those made for purposes of the motion only), admissions, interrogatory answers, or other materials

  …” Fed. R. Civ. P. 56(c)(1). Under this rule, a court’s decision to grant or deny a motion for

  summary judgment is “largely controlled by what the parties presented;” if the record contains

  evidence that might show a dispute of material fact, a party must specifically identify it. Hernandez

  v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012) (citing Jones v. Sheehan, Young & Culp,

  P.C., 82 F.3d 1334, 1338 (5th Cir.1996)). “Rule 56 does not impose upon the district court a duty

  to sift through the record in search of evidence to support a party's opposition to summary

  judgment.” Jackson v. Cal-W. Packaging Corp., 602 F.3d 374, 379–80 (5th Cir. 2010) (citing

  Malacara v. Garber, 353 F.3d 393, 405 (5th Cir. 2003)); Lumar v. Monsanto Co., 395 F. Supp. 3d



                                             Page 10 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 11 of 37 PageID #: 798




  762, 775 (E.D. La. 2019), aff'd, 795 F. App'x 293 (5th Cir. 2020)(declining to consider a deposition

  which was attached but not referenced in an opposition to a summary judgment motion); Houston

  v. Mississippi Dep't of Hum. Servs., 131 F. Supp. 3d 598, 603 (S.D. Miss. 2015)(declining to sift

  through “excessive page ranges” cited by plaintiff, including one range of nearly one hundred

  pages); Barrow v. Greenville Indep. Sch. Dist., No. CIV.A. 3:00-CV-0913D, 2002 WL 628665, at

  *5 (N.D. Tex. Apr. 18, 2002) (holding that a citation to 253 pages of summary judgment evidence

  did not satisfy the non-movants duty to identify the relevant parts of the record).

          PTS objects to Rodrigue’s citations to pages 20-31, 36-47 and 87-88 of Rodrigue’s

  deposition transcript on the grounds that they do not cite specific lines of testimony and therefore

  are impermissibly vague. [ECF No. 33 at 3] Rodrigue’s transcript citations range from four pages

  to approximately forty-four pages.5 The longer citation ranges generally cite to a complex narrative

  [ECF No. 29 at 7] or characterize “the majority of [Rodrigue’s] career.” [Id.] The remaining

  citations range up to sixteen pages. While Rodrigue could have been more precise in pointing the

  Court to the portions of the summary judgment record that support his Opposition, his citations

  are not so burdensome that the Court will refuse to consider the evidence that he cites. PTS’

  objection based on Rule 56(c) is OVERRULED.

                  2. Objection to Excerpt from Rodrigue’s Deposition Testimony.

          PTS makes a second objection to Rodrigue’s reliance on page 87 of his deposition

  transcript on the ground that Rodrigue’s “response was clearly not responsive to the question.”

  [ECF No. 33 at 3] That is the entirety of PTS’ explanation, and it does not cite the specific question



  5
   Rodrigue cites to: Exhibit A (Deposition Transcript of Henry Rodrigue), pp. 20-31, 36-44, 45-48, and 85-
  87; Exhibit B (Deposition Transcript of Tom Wright), pp. 15, 18; and Exhibit C (Deposition Transcript of
  Mitch Bair), pp. 89-93; 95-96. The deposition transcripts filed into the record are in a condensed format,
  which means that there are four pages of the deposition transcript on each page of the exhibit. [ECF No. 29
  at 5-10]


                                               Page 11 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 12 of 37 PageID #: 799




  or response that is the basis of the objection. Presumably, PTS is referring to the last question on

  page 87 and Rodrigue’s lengthy response to that question, which ends on page 91. The deposition

  transcript does not include an objection to or motion to strike Rodrigue’s answer to this question

  as nonresponsive. Nor does the transcript reveal an obvious basis for the objection. Although

  Rodrigue’s answer is lengthy, it identifies the accounts that Rodrigue alleges he lost after reporting

  Wright’s harassment. [ECF No. 29-1 at 24-25] As such, it is directly relevant to Rodrigue’s

  allegations that he lost accounts after reporting harassment by Wright. Accordingly, PTS’ second

  objection to Exhibit A is OVERRULED.

                 3. Citations to Wright’s Deposition Testimony.

         PTS objects to Rodrigue’s citation to pages 15 and 18 of Wright’s deposition transcript,

  attached as Exhibit B to Plaintiff’s Memorandum in Opposition to Defendant’s Motion for

  Summary Judgment (“Exhibit B”). [ECF No. 33 at 3-4] In these passages, Wright discusses his

  prior work history and job duties at PTS. [ECF No. 29-2 at 5-6] PTS asserts that this testimony is

  irrelevant. [ECF No. 33 at 4] Rodrigue does not address this objection but argues that it is

  unnecessary because the Court can perform “its own admissibility analysis.” [ECF No. 36 at 1-3]

         A fact is relevant if “it has any tendency to make a fact more or less probable than it would

  be without the evidence” and “the fact is of consequence in determining the action.” Fed. R. Evid.

  401. Rodrigue appears to cite pages 15 and 18 of Wright’s deposition transcript to show that

  Wright started working for PTS as Vice President in 2010 and that he managed outside sales

  consultants, including Rodrigue. [ECF No. 29 at 6] This testimony explains the workplace

  relationship between Rodrigue and Wright which, in turn, is relevant to Rodrigue’s harassment

  claim. Accordingly, PTS’ objection to the cited portions of Exhibit B is OVERRULED.




                                             Page 12 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 13 of 37 PageID #: 800




                 4. Objections to Rodrigue’s Sworn Declaration.

         PTS also objects to the declaration submitted by Rodrigue in opposition to the motion for

  summary judgment. PTS argues that the declaration contradicts his deposition testimony, contains

  inadmissible hearsay, contains testimony that is not relevant to any claim or defense in this case,

  and does not demonstrate that Rodrigue had personal knowledge of some of the statements made

  in the declaration. [ECF No. 33 at 5-7]

         PTS first argues that paragraph 3 of Rodrigue’s sworn declaration contradicts his

  deposition testimony. [ECF No. 33 at 5] In that paragraph, Rodrigue asserts that he “regularly

  outperformed many of [his] colleagues” for eight years and that, because of his performance, PTS

  modified his pay structure to a “guaranteed commission and an additional commission.” [ECF No.

  29-4 at 1] PTS argues that these statements in the declaration contradict Rodrigue’s deposition

  testimony that (1) he only received an additional commission once during his employment at PTS,

  and (2) PTS modified Rodrigue’s pay to retain him after a competitor offered him a job in 2013.

  [ECF No. 33 at 5] PTS argues that Rodrigue’s declaration and deposition testimony “cannot be

  reasonably reconciled.” [Id.] The Court disagrees. It is not inconsistent for Rodrigue to allege that

  he regularly outperformed many of his colleagues at PTS, that PTS changed his pay structure to

  add the possibility of an additional commission in recognition of his performance and in order to

  retain him, that the additional commission only materialized once, and that his pay structure was

  only adjusted once. PTS’ objection that Rodrigue’s sworn declaration contradicts his deposition

  testimony is OVERRULED.

         PTS next seeks exclusion of paragraphs 17, 21, and 30 of Rodrigue’s declaration on the

  grounds that they contain inadmissible hearsay and no exception to the hearsay rule applies. [ECF

  No. 33 at 6] PTS asserts that these paragraphs contain Rodrigue’s repetition of statements allegedly




                                             Page 13 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 14 of 37 PageID #: 801




  made to him by Wright. [Id.] Hearsay is a statement that: (1) the declarant does not make while

  testifying at the current trial or hearing, and (2) a party offers in evidence to prove the truth of the

  matter asserted in the statement. Fed. R. Evid. 801. Hearsay is not admissible unless it falls within

  one of the exceptions to the rule. Fed. R. Evid. 802.

         In paragraph 17 of his declaration, Rodrigue asserts that Wright kissed him and told him

  “There is nothing wrong with exploring your inner feelings.” [ECF No. 29-4 at 2] In paragraph 30,

  Rodrigue alleges that Wright blocked him from leaving the hotel bar, said “It’s all good,” and then

  kissed him. [ECF No. 29-4 at 3] Rodrigue does not offer Wright’s statements for the truth of the

  matters asserted in the statements—that there is nothing wrong with exploring one’s inner feelings

  or that “It’s all good.” Both statements were made at the time Wright allegedly kissed Rodrigue in

  2013 and 2018, and Rodrigue offers the statements to show that Wright’s conduct amounted to

  gender-based harassment and that Wright’s actions were sexual in nature. In other words, the fact

  that Wright’s statements were made in connection with the alleged physical contact and their effect

  on Rodrigue are what is probative; not the truth of the statements.

         In paragraph 21, Rodrigue asserts that Wright promised him that Rodrigue would receive

  a “six-figure salary” if he secured an account with Hunting New Iberia. [ECF No. 29-4 at 3] Again,

  this statement is not being offered for the truth of the matter asserted in the statement. Rodrigue’s

  position is that Wright made a promise to increase his salary if a future event occurred (obtaining

  the Hunting New Iberia account) and that Wright and the company ultimately did not honor that

  promise. The statement is offered to show that the promise was communicated to Rodrigue; the

  truth of the statement is irrelevant in this context. PTS’ objections to the contents of paragraphs

  17, 21 and 30 of Rodrigue’s sworn declaration on the grounds that they contain inadmissible

  hearsay are OVERRULED.




                                              Page 14 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 15 of 37 PageID #: 802




         PTS next seeks dismissal of paragraphs 11-19 of Rodrigue’s declaration on the grounds

  that any evidence regarding the alleged 2013 kiss is irrelevant. [ECF No. 33 at 6] As PTS notes,

  claims under the LEDL are governed by the same analysis as that for claims under Title VII.

  DeCorte v. Jordan, 497 F.3d 433, 437 (5th Cir. 2007). For purposes of Title VII claims of

  discrimination, evidence of instances of discrimination for which claims are time-barred may be

  used as “background evidence in support of a timely claim.” Vann v. Mattress Firm, Inc., 626 F.

  App'x 522, 526 (5th Cir. 2015) (citing Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113,

  122 S.Ct. 2061, 153 L.Ed.2d 106 (2002)). PTS’ objection on that ground is OVERRULED.

         Finally, PTS argues that the Court should exclude paragraphs 3, 7, 20, 35, and 41 of

  Rodrigue’s declaration on the grounds that the declaration does not show that Rodrigue had

  personal knowledge of the statements made in these paragraphs. [ECF No. 33 at 6-7] Rule 56(c)(4)

  of the Federal Rules of Civil Procedure requires that an affidavit or declaration submitted to

  support or oppose summary judgment “be made on personal knowledge, set out facts that would

  be admissible in evidence, and show that the affiant or declarant is competent to testify on the

  matters stated.” While an affidavit or sworn declaration may state that it is based on personal

  knowledge, there is no requirement that an affiant or declarant affirmatively state the basis for their

  personal knowledge. DIRECTV, Inc. v. Budden, 420 F.3d 521, 530 (5th Cir. 2005) (citations

  omitted). Whether a declarant has personal knowledge as to a declaration’s contents can be

  reasonably inferred when the contents are within the declarant’s “sphere of responsibility.”

  Campbell Harrison & Dagley, L.L.P. v. PBL Multi-Strategy Fund, L.P., 744 F. App'x 192, 198

  (5th Cir. 2018) (citing DIRECTV, 420 F.3d at 530).

         In paragraphs 3, 7, 20, 35, and 41, Rodrigue states that (1) he began working for PTS as a

  sales representative in March 2010; (2) from 2010 to 2018, he regularly outperformed many of his




                                              Page 15 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 16 of 37 PageID #: 803




  sales representative colleagues, and earned guaranteed and additional commission as a result; (3)

  from 2013 to 2017, he excelled as a sales representative and received positive performance

  reviews; (4) the Hunting New Iberia contract he secured on behalf of PTS was anticipated to net

  approximately $700,000 annually for PTS; (5) PTS “fabricated” his performance reviews; and (6)

  PTS placed Rodrigue on a performance improvement plan. [ECF No. 29-4 at 1-4] All of these

  statements involve Rodrigue’s performance of his sales duties and appear to fall within his “sphere

  of responsibility” as an outside sales consultant for PTS. Accordingly, PTS’ objection that

  Rodrigue has not demonstrated the personal knowledge required to make these statements is

  OVERRULED.

                 5. Declarations of Richard Bergeron and Richard Williams.

         Finally, PTS objects to the declarations of Richard Bergeron and Richard Williams cited

  in Rodrigue’s Opposition to the Motion for Summary Judgment. With respect to Bergeron, PTS

  argues that Bergeron was not disclosed as a witness in Rodrigue’s Rule 26(a) disclosures nor was

  he identified during discovery. [ECF No. 33 at 7] More importantly, Rodrigue neglected to file

  Bergeron’s declaration with his Opposition. PTS argues that Williams, like Bergeron, was never

  disclosed. [Id.] Given that neither witness was disclosed in time for PTS to depose those witnesses

  during discovery, the Court SUSTAINS PTS’ objection to these two declarations. The declarations

  will not be considered on summary judgment. Mobile Telecommunications Techs., LLC v.

  Blackberry Corp., No. 3:12-CV-1652-M, 2016 WL 6271717, at *4 (N.D. Tex. May 6, 2016)

  (excluding proffered summary judgment evidence by individuals who were not disclosed prior to

  the filing of the motion for summary judgment).




                                            Page 16 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 17 of 37 PageID #: 804




                                                 III.
                                MOTION FOR SUMMARY JUDGMENT

         Rodrigue’s Complaint asserts claims under La. R.S. 23:301, et seq. for “unlawful

  employment practices based on disparate treatment, discrimination, and harassment against

  Plaintiff because of his gender ….” [ECF No. 1-2 at ¶ 21]. The Complaint also asserts a claim for

  retaliation: “Defendant, through its agents and managers, established and maintained a pattern and

  practice of discriminatory treatment towards Plaintiff after he complained about Mr. Wright’s

  unwanted sexual advances.” [Id. at ¶ 22]. PTS argues that it is entitled to summary judgment on

  Rodrigue’s claims for constructive demotion or discharge, discrimination, hostile work

  environment, and retaliation. [ECF No. 21] In his Opposition to the Motion for Summary

  Judgment, Rodrigue characterizes his claims as claims for “sexual harassment/hostile work

  environment” and retaliation only. [ECF No. 29 at 13] Accordingly, Rodrigue appears to take the

  position that he does not assert a claim for constructive demotion/discharge or disparate treatment

  discrimination. To the extent he does attempt to assert these claims in the Complaint, the claims

  are DISMISSED.

         A. Hostile Work Environment.

         PTS first argues that it is entitled to summary judgment on Rodrigue’s hostile work

  environment claims under LEDL. Like Title VII of the Civil Rights Act of 1964 (“Title VII”),

  LEDL proscribes discrimination “against any individual with respect to compensation, or terms,

  conditions, or privileges of employment, because of the individual's race, color, religion, sex, or

  national origin.” La. Stat. Ann. § 23:332; 42 U.S.C. § 200e-2(a)(1). Because LEDL’s provisions

  overlap federal anti-discrimination protections under Title VII, courts generally look to federal

  jurisprudence developed under Title VII in applying LEDL. See DeCorte v. Jordan, 497 F.3d 433,

  437 (5th Cir. 2007); Baker v. FedEx Ground Package System, Inc., 278 Fed.Appx. 322 (5th Cir.



                                            Page 17 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 18 of 37 PageID #: 805




  2008). Sexual harassment is a form of prohibited sex discrimination under Title VII, and

  encompasses quid pro quo harassment and harassment that creates a hostile work environment.

  Newbury v. City of Windcrest, Texas, 991 F.3d 672, 675-76 (5th Cir. 2021) (citations omitted). An

  employee asserting a quid pro quo harassment claim must prove that they suffered a “tangible

  employment action” resulting from the “acceptance or rejection of [a] supervisor's

  alleged sexual harassment.” Id. Rodrigue’s sexual harassment claim does not appear to be based

  on allegations of quid pro quo harassment by Wright but, instead, allegations that Wright’s actions

  created a hostile work environment. [ECF No. 29 at 13] Accordingly, the Court will analyze

  Rodrigue’s claim under the jurisprudence governing hostile work environment claims.6

         Where, as here, a plaintiff alleges a claim based on same-sex harassment, courts employ a

  two-step analysis based on the Supreme Court’s decision in Oncale v. Sundowner Offshore

  Services, Inc., 523 U.S. 75 (1998). In Oncale, the Supreme Court extended the protection of Title

  VII to same-sex harassment. Id. at 79. The inference that verbal or physical harassment is because

  of sex is “easy to draw in most male-female sexual harassment situations, because the challenged

  conduct typically involves explicit or implicit proposals of sexual activity; it is reasonable to

  assume those proposals would not have been made to someone of the same sex.” Id. at 80.

  Accordingly, to establish same-sex harassment under Title VII, a plaintiff must “prove that the

  conduct at issue was not merely tinged with offensive sexual connotations, but actually constituted

  ‘discriminat[ion] ... because of ... sex.’ ” Id. at 81 (emphasis in original). Based on Oncale, the

  Fifth Circuit has identified at least three ways that same-sex harassment can amount to

  discrimination on the basis of sex: (1) that the harasser allegedly made “explicit or implicit



  6
    To the extent that Rodrigue is attempting to assert a quid pro quo claim, there is no evidence in the
  summary judgment record showing that Wright’s rejection of a raise was tied in any way to the incidents
  at the DoubleTree Hotel Bar in 2013 and 2018.


                                              Page 18 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 19 of 37 PageID #: 806




  proposals of sexual activity” and there is “credible evidence that the harasser was homosexual;” (2)

  the plaintiff can show that the harasser was “motivated by general hostility to the presence of

  [members of the same sex] in the workplace;” or (3) the plaintiff may “offer direct, comparative

  evidence about how the alleged harasser treated members of both sexes in a mixed-sex workplace.”

  La Day v. Catalyst Tech., Inc., 302 F.3d 474, 478 (5th Cir. 2002) (quoting Oncale, 523 U.S. at 80).

  The second step of the analysis focusses on whether the plaintiff has satisfied the traditional

  requirements for a sexual harassment claim under Title VII: “(1) that the employee belongs to a

  protected class; (2) that the employee was subject to unwelcome sexual harassment; (3) that the

  harassment was based on a protected characteristic; and (4) that the harassment affected a ‘term,

  condition, or privilege’ of employment.” Boh Bros., 731 F.3d at 453 (citing Lauderdale v. Tex.

  Dep't of Criminal Justice, 512 F.3d 157, 162–63 (5th Cir. 2007)).

                 1. Is There a Triable Issue that Wright’s Conduct Was “Because of Sex”?

         Starting with the first step of the analysis, Rodrigue’s hostile work environment claim is

  based on the first type of actionable same-sex harassment—that Wright’s actions were explicit or

  implicit proposals for sex and that Wright is homosexual. In Cherry v. Shaw Coastal, Inc., the

  Fifth Circuit explained the type of evidence required for this type of same-sex harassment: “(1)

  evidence that the harasser ‘intended to have some kind of sexual contact with the plaintiff rather

  than to merely humiliate him for reasons unrelated to sexual interest’, or (2) evidence that the

  harasser ‘made same-sex sexual advances to others, especially to other employees.’ ” 668 F.3d

  182, 188 (5th Cir. 2012) (quoting La Day, 302 F.3d at 480).




                                            Page 19 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 20 of 37 PageID #: 807




          Rodrigue cites the 2013 and 2018 encounters with Wright in the DoubleTree Hotel bar as

  the basis for his hostile work environment claim.7 With respect to the 2013 encounter, Rodrigue

  points to his testimony that Wright kissed him “on the face” near but not on his mouth and that

  Wright stated “there ain’t nothing wrong with exploring your inner feelings sometimes.” [ECF No.

  29-1 at 13] Rodrigue, however, testified that there were no further episodes of sexual harassment

  by Wright—verbal or physical—until 2018. [Id. at 14] The nature and context of Wright’s actions

  do not create a triable issue that his actions toward Rodrigue were “because of sex.” Wright’s

  statement after the kiss contains no words or terms that can be reasonably construed as an express

  proposal for sex. Nor can his statement be construed as an implicit proposal for sex given the

  context of the encounter. Rodrigue testified that immediately after Wright made the statement

  about exploring his “inner feelings,” Rodrigue gave Wright an angry look and Wright immediately

  “threw his hands up and said, ‘oh, no, no, no,’” and said that “we’ve been drinking all day, we

  played golf, we got to go.” [Id. at 12-13] This statement—uttered when Wright saw Rodrigue’s

  angry reaction to Wright’s first statement—not only does not support an inference that Wright

  sought a sexual encounter but instead that Wright seems to be conveying to Rodrigue that his

  words and actions were mere “horseplay”—“we’ve been drinking all day, we played golf, we’ve


  7
    The prescriptive period for a hostile environment claim under LEDL is one year, which can be extended
  for up to six months pending review or investigation by the EEOC or Louisiana Commission on Human
  Rights. La. Stat. Ann. § 23:303(D). The 2013 encounter appears to fall outside the statute of limitations for
  a hostile work environment claim. PTS briefly references limitations in one sentence in a footnote of its
  Motion for Summary Judgment. [ECF No. 21 at 14 n.6] In that footnote, PTS simply states that the 2013
  conduct is time-barred. Nevertheless, under the “continuing violation” doctrine, Rodrigue could base a
  claim on actions that fall outside the statute of limitations if he can demonstrate some connection between
  the 2013 encounter and the 2018 encounter. Stewart v. Mississippi Transp. Comm'n, 586 F.3d 321, 328 (5th
  Cir. 2009) (to trigger this doctrine, “the plaintiff must demonstrate that the ‘separate acts’ are related, or
  else there is no single violation that encompasses the earlier acts,” and “the violation must be continuing”)
  The summary judgment record does not appear to include any evidence of such a connection. The incidents
  are separated by a five-year timespan and Rodrigue alleges no harassing conduct—verbal or physical—by
  Wright during this five-year period. The parties, however, have not adequately briefed the statute of
  limitations applicable to Rodrigue’s claims or the applicability of the “continuing violation” doctrine.
  Accordingly, the Court will not address it here.


                                                 Page 20 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 21 of 37 PageID #: 808




  got to go”—and not sexual in nature. See La Day, 302 F.3d at 483 (holding that “reasonably

  foreseeable ‘male-on-male horseplay’ is not actionable.”) (quoting Oncale, 523 U.S. at 81).

  Moreover, unlike La Day and Oncale, Wright’s statements in connection with the 2013 kiss

  contain no sexually-charged language. Even when Wright’s statements and the kiss on the cheek

  are viewed together, they do not support a reasonable inference that Wright was seeking sex or

  amount to “credible evidence that [Wright] is homosexual.” La Day, 302 F.3d at 480.

         With respect to the 2018 encounter, Rodrigue testified that Wright kissed him “on both

  cheeks to say goodbye” and then shortly after that Wright kissed him on the right corner of his

  mouth. [ECF No. 29-4 at 3] Rodrigue testified that Wright stated, “it’s all good.” [Id.] Rodrigue,

  however, also testified that it was not “a full-frontal lip lock—kiss…on the lips” and that Wright’s

  full statement— “that’s all right, Beaver. It’s all good”—was uttered when Rodrigue indicated that

  he was feeling poorly and could not leave the hotel with the rest of the group to “go drinking.”

  [ECF No. 29-1 at 14-16] Viewed in context, Wright’s actions and words in the DoubleTree Hotel

  bar in 2018, like 2013, fall more in the category of the “male-on-male horseplay” that Oncale held

  was not actionable under Title VII. Oncale, 523 U.S. at 81.

         The brief and isolated nature of the 2013 and 2018 encounters further undermines any

  inference that Wright’s actions and words were an attempt to solicit sex. Based on Rodrigue’s

  testimony, both encounters appeared to have lasted not much more than a minute and, according

  to Rodrigue, Wright made no other sexual advances during the five-year period from 2013 through

  2018. Indeed, Rodrigue continued to work under Wright’s supervision from 2013 to 2018 and he

  alleges that he excelled in his sales duties and received positive performance reviews during this

  time period. [ECF No. 29-4 at 1-3] Rodrigue also testified that Wright recognized Rodrigue’s

  accomplishments in 2017 during a sales meeting. [Id.]




                                            Page 21 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 22 of 37 PageID #: 809




         Finally, Rodrigue has not come forward with evidence that Wright “made same-sex sexual

  advances to others, especially to other employees.” La. Day, 302 F.3d at 480. In La. Day, for

  example, the Plaintiff came forward with evidence that the harasser had made same-sex sexual

  advances—verbal and physical—to other employees. 302 F.3d at 477. The record here contains

  no such evidence.

         Based on the summary judgment record, a reasonable juror could not find by a

  preponderance of the evidence that Wright made “explicit or implicit proposals of sexual activity

  nor has Rodrigue provided “creditable evidence that [Wright] was homosexual.” Oncale, 523 U.S.

  at 80. It is clear that, if true, Wright’s actions were humiliating and improper. However, as

  recognized by the Supreme Court in Oncale, same-sex harassment is only actionable if it amounts

  to discrimination “because of sex.” Id. The summary judgement record simply does not permit a

  reasonable juror to find by a preponderance of the evidence that Wright’s actions were “because

  of sex.”

                2. Did Wright’s Alleged Harassment Affect a Term, Condition, or Privilege
                   of Employment?

         Sexual harassment affects a term, condition, or privilege of employment if it is “sufficiently

  severe or pervasive to alter the conditions of the victim’s employment and create an abusive

  working environment.” Boh Bros., 731 F.3d at 453 (citing Aryain v. Wal–Mart Stores of Tex., L.P.,

  534 F.3d 473, 479 (5th Cir. 2008)). Isolated incidents of harassment generally will not support a

  hostile work environment claim unless they are “extremely serious.” Ivey v. Brennan, 770 F. App'x

  661, 665 (5th Cir. 2019) (citing Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S.Ct.

  2275, 141 L.Ed.2d 662 (1998); see also Harvill v. Westward Commc'ns, L.L.C., 433 F.3d 428, 435




                                            Page 22 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 23 of 37 PageID #: 810




  (5th Cir. 2005) (citing Worth v. Tyer, 276 F.3d 249, 268 (7th Cir.2001)).8 The conduct complained

  of “must be both objectively offensive, meaning that a reasonable person would find it hostile and

  abusive, and subjectively offensive, meaning that the victim perceived it to be so.” Harvill, 433

  F.3d at 434 (citing Shepherd v. Comptroller of Pub. Accounts, 168 F.3d 871, 874 (5th Cir.1999)).

  The offensive conduct must go beyond “[t]he ordinary tribulations of the workplace, such as the

  sporadic use of abusive language, gender-related jokes, and occasional teasing.” Faragher, 524

  U.S. at 788. Whether the alleged conduct creates a hostile or abusive work environment “requires

  a careful consideration of the social context in which particular behavior occurs and is experienced

  by its target.” Oncale, 523 U.S. at 81. This enables “courts and juries to distinguish between simple

  teasing or roughhousing among members of the same sex” and conduct that is severely hostile or

  abusive. Id. This inquiry must also consider the totality of the circumstances, including “(1) the

  frequency of the discriminatory conduct; (2) its severity; (3) whether it is physically threatening

  or humiliating, or a mere offensive utterance; and (4) whether it unreasonably interferes with an

  employee’s work performance.” West v. City of Houston, Texas, 960 F.3d 736, 742 (5th Cir. 2020);

  Harvill, 433 F.3d at 435.

          Considering the totality of the circumstances, the conduct cited by Rodrigue as grounds for

  his hostile work environment claim cannot support a reasonable finding that this alleged

  harassment was “sufficiently severe or pervasive” that it altered the terms and conditions of

  Rodrigue’s employment and created an abusive working environment. First, the harassment


  8
    There is some confusion in the Fifth Circuit’s case law on the “pervasive or serious” standard. Some Fifth
  Circuit panel opinions—and lower district court cases following those opinions—suggest that the standard
  is conjunctive in that the plaintiff must show that the relevant conduct is “pervasive and serious.” See
  Shepherd v. Comptroller of Public Accounts, 168 F. 3d 871, 874 (5th Cir. 1999); Hoskman v. Westward
  Communications, 407 F.3d 317, 326 (5th Cir. 2001). In Harvill, a Fifth Circuit panel observed that this
  formulation is erroneous because, under Supreme Court precedent, the standard is disjunctive. 433 F.3d at
  435. In other words, conduct can satisfy the standard for a hostile environment claim if it is pervasive or if
  it is isolated but “extremely serious.” Id.


                                                 Page 23 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 24 of 37 PageID #: 811




  alleged by Rodrigue was not frequent. This conduct involves two isolated and brief encounters

  separated by a five-year period during which Rodrigue continued to work for the company.

  Rodrigue testified that these two brief encounters were the only instances of harassment by Wright.

  Cases where courts have found triable issues with respect the severity or pervasiveness of

  harassment generally involve cases of more extensive and recurrent harassment over a period of

  time. For example, in Harvill, the plaintiff alleged a pattern of harassment that lasted over seven

  months. 433 F.3d at 435. During this 7-month period, the plaintiff alleged that her supervisor:

         [G]rabbed her and kissed her on the cheek, popped rubber bands at her breasts,
         fondled her breasts “numerous times,” patted her on her buttocks “numerous
         times,” and came behind her and rubbed his body against her. At one point, Harvill
         estimated that Rogers touched her breasts or her buttocks perhaps as often as once
         a week—although she later stated that it may not have been as often as once a week.
         She also claims that on one occasion Rogers made comments to her about her sex
         life and her abilities in bed. Harvill stated that she protested every time Rogers
         touched her breasts and she also protested when Rogers would pat her buttocks.”
         Id. at 435-36.

  Similarly, in La Day, the plaintiff grounded his hostile work environment claim on multiple,

  frequent instances of harassment:

         In the first incident, Craft observed La Day sitting in a car with La Day's girlfriend
         and saw “passion marks” on La Day's neck. According to La Day and his girlfriend,
         Craft approached them and stated, “I see you got a girl. You know I'm jealous.”
         On a later date, La Day alleges that Craft approached him from behind while he
         was bending down and fondled his anus. La Day described the contact as similar to
         “foreplay with a woman.” La Day turned around immediately and told Craft not to
         touch him that way because “I don't play like that.” Craft laughed and walked away.
         That same day, La Day reported the incident to his immediate supervisor. Later that
         day, Craft allegedly spit tobacco on La Day's hard hat and shirt, stating “this is what
         I think of you.”

  302 F.3d at 476; see also Hartfield v. Pizza Inn, Inc., No. 02-0097, 2002 WL 31056595 at *3-4

  (E.D. La. Sept. 13, 2002) (observing that sexual hostile environment cases decided by the Supreme

  Court have generally “involved patterns or allegations of extensive, long lasting, unredressed, and

  uninhibited sexual threats or conduct that permeated the plaintiff’s work environment.”) (citing


                                             Page 24 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 25 of 37 PageID #: 812




  Oncale, Faragher v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Industries, Inc., v.

  Ellerth, 524 U.S. 742 (1998); Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993); and Meritor

  Sav. Bank. FSB v. Vinson, 477 U.S. 57 (1986)). Here, Rodrigue’s allegations do not support a

  reasonable finding that Wright’s alleged harassment was frequent or pervasive.

         Even if allegedly harassing conduct is not frequent or pervasive, isolated episodes of

  harassment can support a hostile environment claim if they are “extremely serious.” This

  requirement reflects the touchstone for a hostile environment claim—that the conduct be sufficient

  to “alter the condition of the victim’s employment and create an abusive working environment.”

  Harris, 510 U.S. at 21. Here, both incidents were brief and occurred five years apart. While

  Rodrigue alleges that Wright kissed him on the face and, in one instance, the kiss touched the

  corner of his lip, Rodrigue testified that Wright did not kiss him directly on the lips. [ECF No. 29-

  1 at 16] Rodrigue even characterized one of Wright’s kisses to the cheek as a kiss “goodbye.”

  [ECF No. 29-4 at 3] Wright’s conduct, if proven, was uninvited, humiliating, and improper. But

  this is not the type of physically threatening, hostile, or otherwise sexually charged conduct that

  would unreasonably interfere with a reasonable employee's work performance or undermine that

  employee’s opportunity to succeed in the workplace as required for a Title VII claim. Shepherd,

  168 F.3d at 874 (sexual teasing and some touching over a period of two years was “not severe”

  because it was “not the type of extreme conduct that would prevent [the plaintiff] from succeeding

  in the workplace”). Indeed, the conduct alleged by Rodrigue appears to be less severe than the

  conduct at issue in Paul v. Northrop Grumman Ship Sys., 309 Fed. App’x 825 (5th Cir. 2009),

  where the court ruled that the relevant conduct was not so severe or pervasive that it created a

  hostile work environment. There, the plaintiff alleged that a co-worker:

         walked up to her until his chest was touching hers, thus “chesting up” to her breasts
         in a thirty-second confrontation. As Paul [the plaintiff] attempted to separate



                                             Page 25 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 26 of 37 PageID #: 813




         herself, he stared at her in a hostile and intimidating manner. Paul then walked away
         toward a narrow ship passageway, but Barattini followed her. He forced his way
         through the door ahead of her, and, in doing so, placed his hand on her stomach and
         ran his arm around her waist. As he squeezed past her in the passageway, he
         allegedly “rubbed his pelvic region across [her] hips and buttocks.” According to
         Paul, the incident lasted a total of approximately a minute and a half, and occurred
         in the presence of another supervisor who did not intervene.

  309 F. App’x at 826.

         Finally, the summary judgment record does not support a reasonable finding that Wright’s

  actions in 2013 and 2018 “unreasonably interfere[d] with [Rodrigue’s] work performance.” West,

  960 F.3d at 742. Specifically, Rodrigue testified that he excelled in his work for PTS after the 2013

  encounter with Wright and that he received positive performance reviews up until the point he

  reported Wright’s conduct to the company. [ECF No. 29-4 at 1-5] Rodrigue also testified that

  Wright recognized Rodrigue’s accomplishments during 2017. Moreover, PTS points to evidence

  that Rodrigue “was typically one of the highest paid salespeople in Texas and Louisiana” between

  2010 and 2017. [ECF No. 29-1 at 1-3] Even after the 2018 encounter with Wright, Rodrigue

  successfully landed a new sales account and approached Wright about a raise by email. [ECF No.

  21-8 at 2] Wright praised Rodrigue’s performance in an email regarding the allegedly promised

  raise: “We do understand that your efforts were essential in securing the business at the plant in

  Houma, and subsequently in Houston and New Iberia.” [ECF No. 21-9 at 2] While Wright denied

  that he ever promised Rodrigue a raise, the summary judgment record reflects no evidence tying

  that denial to the 2018 encounter at the DoubleTree Hotel bar.

         In sum, the summary judgment record does not support a reasonable inference that the

  alleged harassment on which Rodrigue bases his hostile environment claim was so severe or

  pervasive that it altered the conditions of his employment and created an abusive working

  environment. Accordingly, a reasonable juror could not find, by a preponderance of the evidence,




                                             Page 26 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 27 of 37 PageID #: 814




  in favor of Rodrigue on his hostile work environment claim. PTS’ Motion for Summary Judgment

  is therefore GRANTED with respect to this claim.

         B. Retaliation.

         PTS also moves for summary judgment on Rodrigue’s retaliation claim. The Louisiana

  Whistleblower Statute (“LWS”) creates a cause of action for certain retaliatory actions taken by

  an employer:

         An employer shall not take reprisal against an employee who in good faith, and after
         advising the employer of the violation of law:

         (1) Discloses or threatens to disclose a workplace act or practice that is in violation of
             state law.

         (2) Provides information to or testifies before any public body conducting an
             investigation, hearing, or inquiry into any violation of law.

         (3) Objects to or refuses to participate in an employment act or practice that is in
         violation of law.

  La. Stat. Ann. § 23:967. As with a claim under LEDL, courts generally look to case law construing

  the anti-retaliation provisions of Title VII in construing a claim under the LWS. 42 U.S.C. § 2000e-

  3(a). Rayborn v. Bossier Par. Sch. Bd., 881 F.3d 409, 415 (5th Cir. 2018) (observing that “our

  precedent, and that of the Louisiana state courts, has consistently cited to Title VII standards in

  interpreting § 23:967”); Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 805 n.1 (5th Cir.

  2007) (noting that “the standards governing both claims [under Title VII and § 23:967] are

  materially indistinguishable”). To establish a prima facie case of retaliation under Title VII, a

  plaintiff must show that “(1) he participated in an activity protected by Title VII; (2) his employer

  took an adverse employment action against him; and (3) a causal connection exists between the

  protected activity and the adverse employment action.” Newbury, 991 F.3d at 678 (citing McCoy

  v. City of Shreveport, 492 F.3d 551, 556–57 (5th Cir. 2007)). If the plaintiff demonstrates a prima




                                             Page 27 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 28 of 37 PageID #: 815




  facie case of retaliation, “the burden then shifts to the employer to articulate a legitimate,

  nondiscriminatory or nonretaliatory reason for its employment action …[i]f the employer does so,

  the burden shifts back to the plaintiff to prove that the proffered reason is pretext for the

  discriminatory or retaliatory purpose.” Newbury, 991 F.3d at 678. A plaintiff must rebut “each

  nondiscriminatory or nonretaliatory reason articulated by the employer.” Id.

                 1. Rodrigue’s Prima Facie Case.

         PTS argues that Rodrigue has not come forward with evidence establishing any of the

  elements of a prima facie case for retaliation. PTS first argues that Rodrigue has not shown that he

  was engaged in a protected activity under Title VII. A “protected activity” under Title VII is

  defined as “opposition to any practice rendered unlawful by Title VII, including making a charge,

  testifying, assisting, or participating in any investigation, proceeding, or hearing under Title VII.”

  Williams v. Recovery Sch. Dist., 859 F. Supp. 2d 824, 830–31 (E.D. La. 2012) (citing Ackel v. Nat'l

  Commc'ns, Inc., 339 F.3d 376, 385 (5th Cir. 2003)). Title VII thus covers two distinct types of

  protected activity: (1) opposition to any practice rendered unlawful by Title VII (the “opposition

  clause”), and (2) making a charge, testifying, assisting, or participating in any investigation,

  proceeding, or hearing under Title VII (the “participation clause”). Crawford v. Metro. Gov't of

  Nashville & Davidson Cty., Tenn., 555 U.S. 271, 274 (2009).

         PTS contends that Rodrigue cannot proceed under the opposition clause because he did not

  oppose “an unlawful employment practice of the defendant.” [ECF No. 21 at 18] (quoting Payne

  v. McLemore's Wholesale & Retail Stores, 654 F.2d 1130, 1136 (5th Cir. 1981)). Rodrigue cannot

  make this showing, PTS argues, because PTS is entitled to summary judgment on Rodrigue’s

  hostile work environment claim. [ECF No. 21 at 24-25] PTS is correct in that Rodrigue's

  allegations and summary judgment evidence do not create a triable issue on each of the essential




                                             Page 28 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 29 of 37 PageID #: 816




  elements of his hostile work environment claim. Evidence that the plaintiff opposed the defendant's

  conduct, standing alone, does not satisfy the opposition clause. Rather, the clause “requires

  opposition of a practice made unlawful by Title VII.” E.E.O.C. v. Rite Way Serv., Inc., 819 F.3d

  235, 240 (5th Cir. 2016) (emphasis in original). However, as Payne makes clear, the standard is

  not whether the plaintiff can successfully state and support a Title VII claim but whether the

  plaintiff “reasonably believes the employment practice to be unlawful.” Id. (citing Payne, 654 F.2d

  at 1137) (emphasis added). This “reasonable belief” standard acknowledges that there is “some

  zone of conduct that falls short of an actual violation but could be reasonably perceived to violate

  Title VII.” Id. at 241. In other words, the fact that Rodrigue has not demonstrated a triable issue

  on all the essential elements of his hostile work environment claim does not preclude a finding that

  he had a reasonable belief that Wright's actions violated Title VII. Whether Rodrigue held such a

  reasonable belief turns on the nature of the conduct alleged to violate Title VII and the context in

  which Rodrigue opposed this conduct. Taliaferro v. Lone Star Implementation & Elec. Corp., 693

  F. App'x 307, 310–12 (5th Cir. 2017) (citing Rite Way, 819 F.3d at 242).

          Here, there is a triable issue as to whether Rodrigue held a reasonable belief that Wright's

  actions during the 2018 encounter and his rejection of Rodrigue's request for a raise shortly after

  this encounter violated Title VII. Wright's alleged conduct during the 2018 incident—the two

  kisses on Rodrigue’s face and the side of his mouth—involved physical contact that Rodrigue

  testified was upsetting and humiliating. Although this brief encounter does not rise to the level of

  a Title VII violation, it is more serious than other brief incidents that the Fifth Circuit has held are

  insufficient to support a reasonable belief that the conduct alleged violated Title VII. See

  Satterwhite v. city of Houston, 602 F. App'x 585, 586 (5th Cir. 2015) (no “reasonable belief” where

  a coworker stated “Heil Hitler” during a work meeting and the comment was not directed toward




                                              Page 29 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 30 of 37 PageID #: 817




  any particular person); Taliaferro, 693 F. App'x at 311 (no “reasonable belief” where allegations

  were based on a single text-message exchange involving a sexually-orientated joke and “zero

  tolerance” policy language in the defendant's employee handbook). It is also more serious than the

  conduct alleged in Long v. Eastfield College, where the panel denied summary judgment on a Title

  VII retaliation claim. 88 F.3d 300, 305 (5th Cir. 1996). In Eastfield College, the plaintiff filed an

  internal complaint after a supervisor made a sexually offensive joke and alleged that her supervisor

  treated her differently from other employees after she filed her complaint. Id. at 309. The court

  concluded that the offensive joke was "exactly the type of mere offensive utterance which should

  not, by itself, support a claim for hostile work environment." Id. The court, however, concluded

  that the joke and the supervisor's reaction to the plaintiff's internal complaints were sufficient to

  create a triable issue on whether the plaintiff had a "reasonable belief" that a Title VII violation

  had occurred. Id. In the present case, Rodrigue testified that Wright’s conduct included not only

  close physical contact but also that Wright refused to grant Rodrigue a raise shortly after the 2018

  encounter. Considering this evidence together, the court concludes that Rodrigue has created a

  triable issue as to protected activity under the opposition clause.

         PTS also argues that Rodrigue cannot satisfy the participation clause. According to PTS,

  Rodrigue’s retaliation claim is based primarily on his allegation that he was refused a raise, and

  that this retaliatory action occurred before Rodrigue filed a formal charge with the EEOC. [ECF

  No. 21 at 24] PTS’ argument in this regard is really an argument about causation, not whether

  Rodrigue engaged in a protected activity under the participation clause. The summary judgment

  record establishes that Rodrigue filed an EEOC charge, which commenced an EEOC proceeding.

  [ECF No. 21-14] Any retaliatory acts resulting from that charge satisfy the participation clause.




                                             Page 30 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 31 of 37 PageID #: 818




  Accordingly, Rodrigue has satisfied the “protected action” requirement for stating a prima facie

  Title VII retaliation claim.

          PTS next challenges whether there is any evidence that Rodrigue suffered an adverse

  employment action. Unlike a Title VII discrimination claim, an adverse employment action for

  purposes of a retaliation claim “need not rise to the level of ultimate employment decisions.” Welsh

  v. Fort Bend Indep. Sch. Dist., 941 F.3d 818, 827 (5th Cir. 2019).9 The standard for an adverse

  employment action in the context of a retaliation claim is an employment action that is “materially

  adverse, such that it would dissuade a reasonable employee from making a discrimination

  complaint.” Newberry, 991 F.3d at 678. Under this broader standard, Rodrigue's retaliation claim

  is not limited to PTS’ compensation decisions or Rodrigue’s ultimate termination in 2020—actions

  that are ultimate employment decisions. Specifically, Rodrigue alleges that after he reported

  Wright’s conduct in April 2018 and filed an EEOC charge in October 2018, PTS retaliated against

  him in the following ways:

      •   After Rodrigue’s complaint to PTS’ human resources department, the company allegedly
          tried to undermine him by increasing the price of products sold to his customers leading to
          a loss of sales to his accounts, including Hunting Energy Services, Inc.; [ECF No. 29 at 10]

      •   As a result of the loss of sales, Rodrigue was placed on a performance improvement plan
          and, in July 2018, Conger began to hold regular meetings with Rodrigue; [ECF Nos. 29-4
          at 4; 21-3 at 2-3]

      •   Rodrigue testified that, in November 2018, less than a month after filing his EEOC
          charge, he received his first negative performance review; [ECF No. 29 at 11]

  9
    Some Fifth Circuit cases had held that the “ultimate employment decision” requirement for Title VII
  discrimination cases applies equally to Title VII retaliation cases. See, e.g., Mattern v. Eastman Kodak Co.,
  104 F.3d 702, 708 (5th Cir. 1997) (the adverse employment action required to support a Title VII retaliation
  claim is limited to “ultimate employment decisions,” for example “hiring, granting leave, discharging,
  promoting, and compensating”). The Supreme Court abrogated this requirement for retaliation claims in
  Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006) (“We conclude that Title VII's substantive
  provision and its antiretaliation provision are not coterminous… [and] therefore reject the standards applied
  in the Courts of Appeals that have treated the antiretaliation provision as forbidding the same conduct
  prohibited by the antidiscrimination provision and that have limited actionable retaliation to so-called
  ‘ultimate employment decisions.’ ”)


                                                Page 31 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 32 of 37 PageID #: 819




     •   Rodrigue testified that the company locked him out of computer system for “about three
         or four months” after he filed the EEOC complaint, rendering him was unable to view his
         accounts; [ECF No. 29-1 at 11]

     •   He testified that he also lost sales or vendor accounts after he filed the EEOC complaint—
         from approximately eighty accounts before filing to twenty-seven after the filing; [Id.]

     •   He testified that PTS changed how he processed restocking orders to break up large orders
         into multiple smaller orders. This required him to make more trips to customer locations,
         increased the likelihood of customers running out of stock between his trips, and resulted
         in customer dissatisfaction when stock ran low; [ECF No. 29-1 at 17]

     •   He testified PTS showed no interest in acquiring new clients in Rodrigue’s area, and
         actively refused one customer’s attempt to open an account with PTS through Rodrigue;
         [ECF No. 29-1 at 18, 24-25]

     •   PTS transferred several of Rodrigue’s accounts to other employees from 2019 through
         2020; [ECF Nos. 29-1 at 11; 21-3 at 2-3] (Conger declaration, Rodrigue depo?) and

     •   PTS ultimately terminated Rodrigue on April 9, 2020. [ECF No. 29-1 at 10]

  A reasonable juror could find that these actions were materially adverse to Rodrigue such that they

  “would dissuade a reasonable employee from making a discrimination complaint.” Newberry, 991

  F.3d at 678.

         Finally, PTS argues that Rodrigue has not satisfied the causation requirement of his prima

  facie case. A plaintiff asserting a Title VII retaliation claim must ultimately establish “but-for”

  causation. In other words, the plaintiff “must establish that his or her protected activity was a but-

  for cause of the alleged adverse action by the employer.” University of Texas Southwest Medical

  Center v. Nasser, 570 U.S. 338, 362 – 63 (2013). The Fifth Circuit, however, has observed that

  “we have repeatedly held that the requirement of showing but-for causation applies in the final,

  pretext stage, rather than the prima facie stage.” Williams v. BRFHH Shreveport, L.L.C., 801 F.

  App'x 921, 924 – 26 (5th Cir. 2020) (citing Garcia v. Professional Contract Services, Inc., 930 F.

  3d 236, 243 (5th Cir. 2019)). At the prima facie stage, the causation standard is less stringent than



                                             Page 32 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 33 of 37 PageID #: 820




  the strict “but-for” causation standard. Id. A plaintiff need not show that the protected activity was

  the sole cause for retaliation, only that the two are “are not completely unrelated.” Besser v. Texas

  Gen. Land Off., 834 F. App'x 876, 882 (5th Cir. 2020). The employee may prove this through

  direct or circumstantial evidence. McCoy, 492 F.3d at 556. At the prima facie stage, a plaintiff can

  establish causation by showing a temporal proximity between the protected activity and the

  adverse employment action alone. Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 578 (5th Cir.

  2020), as revised (Aug. 14, 2020) (citations omitted). This temporal proximity must be “very

  close,” and the Supreme Court has held that a period of three months is insufficient to show

  causation. Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001). The Fifth Circuit’s

  jurisprudence suggests that two and one-half months is the longest period that can, without more,

  show causation for retaliation purposes. Brown, 969 F.3d 578 (noting that the court has held

  periods of six-and-a-half weeks, two months, and two-and-a-half months to be close enough to

  show a causal connection).

         PTS argues that there is no causal link between Rodrigue's protected activity and the

  retaliatory actions allegedly taken by PTS. Specifically, PTS contends that the alleged adverse

  action took place “before Plaintiff engaged in the protected activity.” [ECF No. 21] (emphasis in

  original). PTS’ argument seems to focus only on Wright's rejection of Rodrigue’s request for a

  raise shortly before filing his complaint with PTS’ human resources department. PTS, however,

  ignores the many other adverse actions cited by Rodrigue. Two of these actions—Rodrigue’s first

  poor performance review and his inability to access his computerized account files—allegedly

  occurred within the first few months after Rodrigue filed his October 2018 charge with the EEOC.

  [ECF Nos. 29 at 11, 29-1 at 11] This timeframe falls within the time period in which a plaintiff

  can rely on temporal proximity alone to establish causation. Brown, 969 F.3d 578.




                                             Page 33 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 34 of 37 PageID #: 821




         However, the summary judgment record supports a reasonable inference of causation even

  without relying on temporal proximity. Specifically, Rodrigue testified that he excelled as a PTS

  salesperson from 2013 to 2018, and that his performance was reflected in positive performance

  reviews and recognition by Wright during a sales meeting. Wright rejected Rodrigue’s request for

  a raise in 2018. However, he acknowledged Rodrigue’s contribution, stating that the company

  appreciated “the good and hard work [he had] done toward securing business with all the Hunting

  facilities and elsewhere in [his] territory,” and that his “efforts were essential in securing the

  business at the plant in Houma, and subsequently in Houston and New Iberia.” [ECF No. 21-10 at

  5] PTS also acknowledges that Rodrigue “was typically one of the highest paid salespeople in

  Texas and Louisiana” between 2010 and 2017. [ECF No. 21 at 8] After Rodrigue filed complaints

  with the company and the EEOC, however, PTS’ view toward Rodrigue changed: he received a

  negative performance review, he was required to meet regularly with his new supervisor to monitor

  his performance, PTS allegedly made it more difficult for Rodrigue to service his accounts, PTS

  transferred accounts from Rodrigue to other employees, and he was ultimately terminated in April

  2020. The fact that this change occurred shortly after Rodrigue reported Wright’s actions and filed

  a complaint with the EEOC supports a reasonable inference that Rodrigue’s protected activities

  were the “but-for” cause of the adverse employment actions taken by PTS.

                 2. PTS’ Burden to Show a Nonretaliatory Reason for its Actions and Pretext.

         Where, as here, the plaintiff successfully shows a prima facie case of retaliation under Title

  VII, “the burden then shifts to the employer to articulate a legitimate, nondiscriminatory or

  nonretaliatory reason for its employment action …[i]f the employer does so, the burden shifts back

  to the plaintiff to prove that the proffered reason is pretext for the discriminatory or retaliatory

  purpose.” Newbury, 991 F.3d at 678. A plaintiff must rebut “each nondiscriminatory or




                                            Page 34 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 35 of 37 PageID #: 822




  nonretaliatory reason articulated by the employer.” Id. Evidence that casts doubt on the truth or

  legitimacy of the proffered reasons for an adverse employment action can be used to show pretext.

  Brown, 969 F.3d at 578. Temporal proximity is relevant at the pretext stage but is insufficient,

  standing alone, to demonstrate that a proffered reason is pretextual. Id. at 579 (citing Strong v.

  Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007)). At the pretext stage, temporal

  proximity is only “one of the elements in the entire calculation.” Strong, 482 F.3d at 808 (citing

  Shirley v. Chrysler First, Inc., 970 F.2d 39 (5th Cir.1992)(finding that the plaintiff proved

  retaliation by showing temporal proximity, a lack of disciplinary history throughout a nine-year

  employment, termination on the basis of incidents for which no evidence existed, and repeated

  harassment by a supervisor about an EEOC complaint)).

         PTS offers legitimate, nonretaliatory reasons for some of the adverse employment actions

  cited by Rodrigue. PTS offers evidence that certain accounts were transferred from Rodrigue to

  other employees in 2019 and 2020 because of Rodrigue's failure to adequately service those

  accounts or their distance from Rodrigue’s home. [ECF No. 21 at 18] PTS also points to reasons

  why Rodrigue was not entitled to a raise. [ECF No. 21 at 17] PTS, however, does not point to any

  legitimate, nonretaliatory reasons for the other adverse employment actions cited by Rodrigue,

  including the negative performance review he received shortly after filing his EEOC charge in

  2018 and Rodrigue's testimony as to other actions taken by PTS that undermined his ability to

  perform his job. Accordingly, the nonretaliatory reasons cited by PTS are not sufficient to shift the

  burden back to Rodrigue.

         However, even if these proffered reasons were sufficient to shift the burden to Rodrigue,

  the summary judgment record creates a triable issue as to whether these reasons were pretextual.

  The summary judgment record, viewed in the light most favorable to Rodrigue, shows a distinct




                                             Page 35 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 36 of 37 PageID #: 823




  difference in how PTS treated Rodrigue and viewed his performance as an employee before and

  after he reported his encounters with Wright. This sharp change in Rodrigue’s treatment would

  allow a reasonable juror to conclude that PTS alleged non-retaliatory reasons for its actions were

  mere pretext for a retaliatory animus.

         In sum, a jury may ultimately find that the evidence does not support a retaliation claim in

  this case. The standard for summary judgment, however, requires the court to view Rodrigue's

  claim through the lens of whether a reasonable juror could find by a preponderance of the evidence

  that Rodrigue has satisfied each of the essential elements of a retaliation claim. The Court

  concludes that a reasonable juror could find in Rodrigue's favor on his retaliation claim. PTS'

  Motion for Summary Judgment is therefore DENIED with respect to Rodrigue's retaliation claim.


                                               IV.
                                            CONCLUSION

         For the foregoing reasons,

         IT IS HEREBY ORDERED that PTS’ objections to the summary judgment record [ECF

  No. 33] are SUSTAINED in part and OVERRULED in part. The objections to the declarations of

  Richard Bergeron and Richard Williams are SUSTAINED. In all other respects, the objections are

  OVERRULED.

         IT IS FURTHER ORDERED that PTS’ Motion for Summary Judgment [ECF No. 21] is

  GRANTED in part and DENIED in part. With respect to Rodrigue’s claims for constructive

  demotion/discharge, disparate treatment discrimination, and hostile work environment under




                                            Page 36 of 37
Case 6:20-cv-00032-RRS-CBW Document 40 Filed 07/26/21 Page 37 of 37 PageID #: 824




  LEDL, the Court GRANTS the Motion for Summary Judgment. Those claims are DISMISSED.

  In all other respects, the motion is DENIED.

         THUS DONE in Chambers on this 26th day of July, 2021.




                                                      ROBERT R. SUMMERHAYS
                                                   UNITED STATES DISTRICT JUDGE




                                           Page 37 of 37
